Name: 2002/274/EC: Council Decision of 25 March 2002 concluding consultations with Liberia under Articles 96 and 97 of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: Africa;  European construction;  executive power and public service;  rights and freedoms
 Date Published: 2002-04-13

 Avis juridique important|32002D02742002/274/EC: Council Decision of 25 March 2002 concluding consultations with Liberia under Articles 96 and 97 of the ACP-EC Partnership Agreement Official Journal L 096 , 13/04/2002 P. 0023 - 0026Council Decisionof 25 March 2002concluding consultations with Liberia under Articles 96 and 97 of the ACP-EC Partnership Agreement(2002/274/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular the second subparagraph of Article 300(2) thereof,Having regard to the internal agreement on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement(1), as put into provisional application by the decision of the representatives of the Governments of the Member States of 18 September 2000, and, in particular, Article 3 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Government of Liberia has acted on a number of occasions in ways that amount to a failure to fulfil its obligations stemming from the essential elements of Article 9 of the ACP-EC Partnership Agreement. It has also acted in violation of good governance requirements as serious cases of corruption can be identified.(2) Consultations under Articles 96 and 97 of the ACP-EC Partnership Agreement were held on 9 November 2001 with Liberia, at which the Liberian authorities explained their point of view and made specific commitments particularly as regards the human rights situation, democratic principles, the rule of law and good governance.(3) Some positive steps have recently been taken to meet these commitments. Nevertheless, more substantial action to address all the commitments and to uphold the situation in a sustainable manner still needs to be undertaken,HAS DECIDED AS FOLLOWS:Article 1Consultations with Liberia under Articles 96 and 97 of the ACP-EC Partnership Agreement are hereby concluded.Article 2The measures specified in the annexed draft letter are hereby adopted as appropriate measures within the meaning of Article 96(2)(c) and of Article 97(3) of the ACP-EC Partnership Agreement. These measures will expire two years after the date on which the Council adopts this Decision.Article 3This Decision takes effect on the day of its adoption.Article 4This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 25 March 2002.For the CouncilThe PresidentA. M. BirulÃ ©s y BertrÃ ¡n(1) OJ L 317, 15.12.2000, p. 376.ANNEXDRAFT LETTER TO THE MINISTER OF FOREIGN AFFAIRSBrussels, ...H.E. Mr Monie CAPTANMinister of Foreign AffairsLiberiaDear Minister,The European Union attaches the utmost importance to the provisions of Article 9 of the ACP-EC Partnership Agreement. As essential elements of the Partnership Agreement, respect for human rights, democratic institutions and the rule of law, and as a fundamental element, good governance, are the basis of our relations.Thus, the European Union has been concerned by reports of human rights abuses since the end of the civil war, and about the apparent impunity of the security forces in their relations with civilians. The absence of political opposition activity in the country, especially in the run up to the 2003 elections and reported limitations to freedom of expression have also been a matter of deep concern. The European Union has also been deeply preoccupied by the lack of transparency in the public accounting system and by the risks of serious corruption in particular in the management of natural resources and the exploitation of monopolies. Furthermore, the assistance Liberia has offered to the Front uni rÃ ©volutionnaire (RUF) of Sierra Leone, accused of gross human rights violations in Sierra Leone, induced the European Union to support the sanctions decided by the United Nations Security Council in March 2001.The Council of the European Union therefore decided, on 23 July 2001, to open consultations with the Liberian Government pursuant to Articles 96 and 97 of the ACP-EC Partnership Agreement, with a view to assessing the situation in detail and remedying it.The opening meeting of the consultations took place in Brussels on 9 November 2001. A number of key issues were addressed; the point of view of the Liberian Government was presented and a series of commitments were entered into, as follows:- systematically to launch legal investigations each time there are serious and corroborated reports that members of the armed forces are involved in violence towards civilians, including in the war zone of Lofa county,- to expand the ongoing training programme on human rights to all security personnel,- to review the relevant legislation in order to create a credible independent human rights commission, with representation of the civil society,- to review the relevant legislation in order to create a credible independent national reconciliation commission, with representation of the civil society,- to continue to encourage the return of key opposition leaders, especially by the withdrawal of accusations against them; to guarantee their personal protection,- that NGO members and journalists will not be harassed for speaking against the Government, which will publicly commit itself accordingly,- that procedures for granting short-wave radio licenses will be simplified and accelerated; to review the law, with a view to having it amended, and also have the cases of Radio Veritas and Star Radio reviewed on their request,- to review the relevant legislation in order to create a credible independent election commission in close consultation with the main political partners,- to revitalise the judicial review body so that it can advise and make independent recommendations to the Government,- to improve the payment of proper salaries and expenses to the civil service in particular as regards the operation of the administration of justice,- that all public utility and parastatal revenue including that from the forestry sector will be accounted for in a transparent manner,- to undertake to further liberalise the fuel and rice sectors to ensure competition and transparency,- to comply with UN requests in relation to the involvement of Liberia in the conflict in Sierra Leone, in particular in terms of cutting all ties with the RUF.It was also agreed that an intensive dialogue would be held with the Liberian authorities on the various points raised at the consultation meeting with a view to concluding the consultations. This process is now completed. It focused on the measures which the Government itself proposed could be implemented to fulfil the undertakings.The Liberian authorities have indicated their willingness to make progress on the various issues raised by the European Union. In particular, we welcome that:- in the recent period, several members of the security forces have been the subject of legal investigation in relation to their involvement in cases which amount to human rights violations,- a plan to expand the human rights training to all the security forces is under preparation,- reviews of the existing human rights and reconciliation commissions are underway; as regards reconciliation, a national forum has been announced for July 2002, to which all opposition leaders would be invited,- President Taylor has publicly called on opposition leaders to return to Liberia, stating that they will be protected,- reinforcement and extension of election commissions is planned,- Radio Veritas is to receive its short-wave licence back and the resumption of the operation of Star Radio is under consideration; short-wave broadcasting installations will be made available to opposition politicians throughout the election period,- a judicial review body ("Judicial Reform Committee") is to be revitalised,- measures to improve the public management of fiscal revenue drawn from the forestry sector and the maritime registry are planned,- further liberalisation of the rice sector is underway, as the dominant position of the main importer is decreasing,- the principle of external audits of the parastatal agencies and of the Government financial institutions has been accepted.More generally, the Government indicated that it would uphold all the fundamental rights of all citizens and residents in Liberia.However the following points continue to give cause for concern despite the commitments already taken:- the human rights situation still needs to be improved,- with a view to the elections in 2003, there is as yet no sufficient guarantee that all candidates will be treated equally,- transparency in the management of public accounts, especially as regards resources drawn from the fuel, timber and rice sectors, is not established.Furthermore, the European Union calls upon the Liberian authorities to continue their efforts to comply with the UN requests as regards their relations with the RUF in Sierra Leone.In the light of the above, the European Community and its Member States have decided to conclude the consultations held under Articles 96 and 97 of the ACP-EC Partnership Agreement. Pending substantive steps to fulfil the commitments taken to uphold the respect of human rights, democracy, rule of law and good governance principles, it has been decided to maintain the political dialogue process and the direct support measures as well as preparation for the elections. In line with progress made, and conditionally, the European Union could gradually extend its cooperation.In particular, the European Union invites the Government of Liberia to take the following measures in the near future on the basis of a work plan to be agreed upon:- to ensure the independence of an efficient and effective judiciary,- to conduct an external independent audit of Government financial institutions and parastatal agencies,- effectively to guarantee the personal security and freedom of movement of opposition leaders in Liberia,- to establish an independent and efficient human rights commission,- to implement a human rights training programme extended to all security forces,- to establish an independent and credible reconciliation commission, in charge of organising and supervising a reconciliation forum (July 2002),- to implement decisions taken to enlarge access to short-wave broadcasting,- to establish an independent and credible election commission,- to dismantle the monopoly on fuel imports.These steps are expected to be part of a general trend towards improving human rights, democracy, the rule of law and good governance in Liberia, which would imply:- the improvement of the human rights situation and an effective fight against impunity,- the constant promotion and guarantee of freedom of the press,- the organisation of free and regular elections in 2003, in compliance with international standards, with participation of all opposition leaders on an equal basis with the candidate of the current ruling party,- enhanced transparency in the way public concessions and licences are issued and on the revenue derived therefrom.It is also expected that Liberia will soon be in a position to be considered as having complied with the requests of the UN Security Council in relation to the situation in Sierra Leone.As regards the implementation of its aid, the Community has decided to take the following measures, within the meaning of Article 96(2)(c) and of Article 97(3):- regular follow-up will be ensured by means of a close political dialogue involving the Presidency of the European Union and the European Commission, and six-monthly political reviews,- implementation of current projects funded under Article 72 of the ACP-EC Partnership Agreement, amounting at the moment to EUR 25 million and intended to meet the needs of displaced persons, will be continued,- contributions to regional projects, operations of a humanitarian nature, trade cooperation and trade-related preferences are not affected,- institution support to allow for the implementation of the measures aimed at fulfilling undertakings given within the consultations can be provided,- the 8th EDF national indicative programme (NIP) is being prepared; it will be divided into two instalments: the first will cover institution building and direct support to populations, and the second more structured aid. Its signature and the implementation of the first instalment will be linked to actual progress made in restoring efficient democratic structures and in improving public financial management. The implementation of the second instalment is conditional upon the holding of free and fair elections in 2003, the improvement of the political situation and the good governance situation,- support for the preparation of the elections will be provided subject to compliance with normal conditions for the holding of free and fair elections,- notification of the 9th EDF allocation will be made once free and fair elections have taken place,- the Commission will continue to exercise the function of national authorising officer on behalf of the latter until implementation of the second instalment of the 8th EDF NIP.The European Union will continue to follow closely the situation in Liberia. We propose that our intensive political dialogue should continue, on the basis of Article 8 of the ACP-EC Partnership Agreement.Yours faithfully,For the Commission...For the Council...